The allegations and proof on part of appellee (plaintiff) through 556 pages of testimony went far beyond facts ordinarily incident to an action for divorce. The violence, bitterness, intensity of acts committed, protracted duration of marital troubles, all were extreme; and no question could possibly be raised of the full and satisfactory state of the record, even from the vantage ground of an appellate court. The trial court after a patient and extended development of facts, and exhaustive examination of many witnesses, has simply chosen to believe the testimony of appellee and the witnesses offered in his behalf; in which connection and in detailed findings such court found against appellant's plea of condonation.
Once the full and satisfactory evidence rule has been met, all well considered Texas decisions hold that the reviewing court is forbidden (under Art. 4632, Vernon's Ann.Civ.St.) to go further and pass upon the credibility of witnesses and the weight to be given their testimony. See Mortensen v. Mortensen, 186 S.W.2d 297, where the point is ably discussed and all decisions seemingly in conflict reconciled by Judge Norvell of the San Antonio Court.
In short, there is nothing in this voluminous record indicating or tending to show that the eminent trial judge has abused his judicial discretion either in grant of divorce or division of community property. The broad powers of a trial court in regard to both, under Art. 4638, Vernon's Ann.Civ.St., are evidenced by cases too numerous for citation. I respectfully dissent from the majority opinion.